IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 97-10877
                          Summary Calendar


CHRISTOPHER COWAN,

                                           Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                           Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 1:96-CV-291-C
                        - - - - - - - - - -
                            May 27, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher Cowan, Texas prisoner # 403565, appeals the

district court’s denial of a motion for a preliminary injunction.

To the extent that Cowan is required to obtain a certificate of

appealability (COA) in order to appeal the district court’s

order, we conclude that Cowan has not made a substantial showing

of the denial of a constitutional right.     See 28 U.S.C.

§ 2253(c)(2).   Without deciding whether a COA is required, we

find no abuse of discretion in the reasoning adopted by the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 97-10877
                               - 2 -

district court.   Cowan v. Johnson, No. 1:96-CV-291-C (N.D. Tex.

Jul. 15, 1997); see Lakedreams v. Taylor, 932 F.2d 1103, 1107

(5th Cir. 1991); Watson v. Graves, 909 F.2d 1949, 1552 (5th Cir.

1990).   Further, we find that Cowan’s appeal is frivolous, and

accordingly, we DISMISS it pursuant to 5th Cir. R. 42.2.

     DISMISSED AS FRIVOLOUS.   COA DENIED.